DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-14 and 21-26 in the reply filed on 01/07/2021 is acknowledged.
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/07/2021.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 10,510,952 (hereinafter Patent (‘952)) in view of Nagel et al. (US Patent No. 9,722,174, hereinafter Nagel).
Claim 20 of Patent (‘952) recites a device comprising:
a first electrode (line 2);
a storage element (lines 3-5) over the first electrode;
a second electrode (lines 3-5) over the storage element;
a spacer (lines 6-10) having a bottom portion on the first electrode and a standing portion extending from the bottom portion;
a barrier structure (line 11) extending from the bottom portion of the spacer; and
a first dielectric layer (lines 17-18) substantially conformally over the spacer and the barrier structure.
Further, Claim 20 of Patent (‘952) does not recite a first conductive via plug; a first electrode over the first conductive via plug; a bottom portion extending along a top surface of the first electrode and a standing portion extending along a sidewall of the second electrode, and a barrier structure along a sidewall of the standing portion of the spacer. However, Nagel teaches forming a storage element (54) (Nagel, Fig. 13, Col. 1, lines 15-39; Col. 3, lines 16-27; Col. 4, lines 1-65; Col. 5, lines 47-67; Col. 6, lines 1-67; Col. 7, lines 1-29) over the first conductive plug (30), wherein a first electrode (44) is over the first conductive via plug (30); a spacer (113) including a bottom portion (e.g., a horizontal portion of the spacer 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify claim 20 of Patent (‘952)  by forming a device including a first conductive via plug, a first electrode, the barrier structure and the spacer, and the second electrode as taught by Nagel to have the device comprising a first conductive via plug; a first electrode over the first conductive via plug; a bottom portion extending along a top surface of the first electrode and a standing portion extending along a sidewall of the second electrode, and a barrier structure along a sidewall of the standing portion of the spacer in order to provide a reliable memory device having reduced size and improved characteristics and to obtain a semiconductor device having increased density (Nagel, Col. 1, lines 15-39; Col. 2, lines 7-17).
Claim 8 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent (‘952) in view of Nagel (US Patent No. 9,722,174).
Claim 20 of Patent (‘952) recites a device comprising:
a first electrode (line 2);
a storage element (lines 3-5) over the first electrode;
a second electrode (lines 3-5) over the storage element;
a spacer (lines 6-10) having a bottom portion on the first electrode and a standing portion extending from the bottom portion;
a barrier structure (line 11) extending from the bottom portion of the spacer; and
a first dielectric layer (lines 17-18) substantially conformally over the spacer and the barrier structure.
Further, Claim 20 of Patent (‘952) does not recite a conductive via plug; a first electrode over the conductive via plug; a bottom portion extending along a top surface of the first electrode and a standing portion extending along and contacting a sidewall of the second electrode, and a barrier along a sidewall of the standing portion of the spacer. However, Nagel teaches forming a storage element (54) (Nagel, Fig. 13, Col. 1, lines 15-39; Col. 3, lines 16-27; Col. 4, lines 1-65; Col. 5, lines 47-67; Col. 6, lines 1-67; Col. 7, lines 1-29) over the first conductive plug (30), wherein a first electrode (44) is over the first 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify claim 20 of Patent (‘952)  by forming a device including a first conductive via plug, a first electrode, the barrier structure and the spacer, and the second electrode as taught by Nagel to have the device comprising a conductive via plug; a first electrode over the conductive via plug; a bottom portion extending along a top surface of the first electrode and a standing portion extending along and contacting a sidewall of the second electrode, and a barrier along a sidewall of the standing portion of the spacer in order to provide a reliable memory device having reduced size and improved characteristics and to obtain a semiconductor device having increased density (Nagel, Col. 1, lines 15-39; Col. 2, lines 7-17).    
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0119494 to Li et al. (hereinafter Li).
With respect to Claim 1, Li discloses a device (Li, Fig. 5H, ¶0001, ¶0044-¶0071) comprising:
       a first conductive via plug (e.g., a bottom contact) (Li, Fig. 5H, ¶0054);
       a first electrode (BE) (Li, Fig. 5H, ¶0055, ¶0061) over the first conductive via plug (e.g., the bottom contact);
       a storage element (MTJ structure, e.g., 501-504) (Li, Fig. 5H, ¶0061-¶0064) over the first electrode (BE);

       a spacer (e.g., 507) (Li, Fig. 5H, ¶0063) having a bottom portion (e.g., a horizontal portion on the bottom electrode BE) extending along a top surface of the first electrode (BE) and a standing portion (e.g., a vertical portion of the oxide layer on the sidewalls of the MTJ stack) extending from the bottom portion and along a sidewall of the second electrode (e.g., TE);
       a barrier structure (e.g., portions of the spacer 507 on the oxide layer along the sidewalls of the MTJ stack) (Li, Fig. 5H, ¶0063) extending from the bottom portion of the spacer and along a sidewall of the standing portion (e.g., the vertical portion on the sidewalls of the MTJ stack)) of the spacer (507); and
       a first dielectric layer (e.g., spacer 508) (Li, Fig. 5H, ¶0064, ¶0082) substantially conformally over the spacer and the barrier structure (507).
Regarding claim 2, Li discloses the device of claim 1. Further, Li discloses the device, further comprising a second dielectric layer (e.g., Cap1/509) (Li, Fig. 5H, ¶0054, ¶0065) over the first conductive via plug (e.g., the bottom contact), wherein the first electrode (BE) has a portion extending through the second dielectric layer (Cap1) to a top surface of the first conductive via plug.
Regarding claim 3, Li discloses the device of claim 2. Further, Li discloses the device, wherein the first dielectric layer (508) (Li, Fig. 5H, ¶0064, ¶0082) has a bottom portion extending along a top surface (e.g., parallel) of the second dielectric layer (e.g., Cap1/509) (Li, Fig. 5H, ¶0054, ¶0065) and a standing portion extending from the bottom portion of the first dielectric layer and along a sidewall of the first electrode (BE), a sidewall of the bottom portion (e.g., a horizontal portion on the bottom electrode BE) of the spacer (507), and a sidewall of the barrier structure (e.g., portions of the spacer 507) (Li, Fig. 5H, ¶0063).
Regarding claim 4, Li discloses the device of claim 3. Further, Li discloses the device, wherein 
Regarding claim 5, Li discloses the device of claim 1. Further, Li discloses the device, further comprising a third dielectric layer (509/511) (Li, Fig. 5H, ¶0065, ¶0067) over the first dielectric layer (508), wherein the top surface of the first electrode (BE) is above a bottommost surface of the third dielectric layer (509).
Regarding claim 6, Li discloses the device of claim 5. Further, Li discloses the device, further comprising a second conductive via plug (514) (Kanaya, Fig. 5H, ¶0066-¶0068) extending to the second electrode (TE) through the third dielectric layer (509/511).
With respect to Claim 8, Li discloses a device (Li, Fig. 5H, ¶0001, ¶0044-¶0071) comprising:
       a conductive via plug (e.g., a bottom contact) (Li, Fig. 5H, ¶0054);
       a first electrode (BE) (Li, Fig. 5H, ¶0055, ¶0061) over the conductive via plug (e.g., the bottom contact);
       a storage element (MTJ structure, e.g., 501-504) (Li, Fig. 5H, ¶0061-¶0064) over the first electrode (BE);
       a second electrode (TE) (Li, Fig. 5H, ¶0061) over the storage element (MTJ structure, e.g., 501-504);
       a spacer (e.g., 507) (Li, Fig. 5H, ¶0063) having a bottom portion (e.g., a horizontal portion on the bottom electrode BE) extending along a top surface of the first electrode (BE) and a standing portion (e.g., a vertical portion of the oxide layer on the sidewalls of the MTJ stack) extending from the bottom portion and along and contacting a sidewall of the second electrode (e.g., TE); and
       a barrier structure (e.g., portions of the spacer 507 on the oxide layer along the sidewalls of the MTJ stack) (Li, Fig. 5H, ¶0063) extending from the bottom portion of the spacer and along a sidewall of the standing portion (e.g., the vertical portion on the sidewalls of the MTJ stack) of the spacer (507).
Regarding claim 9, Li discloses the device of claim 8. Further, Li discloses the device, further comprising a dielectric layer (e.g., 508) (Li, Fig. 5H, ¶0064, ¶0082) extending along a sidewall of the bottom portion (e.g., a horizontal portion on the bottom electrode BE) of the spacer and a sidewall of the barrier structure (e.g., 507).
Regarding claim 10, Li discloses the device of claim 8. Further, Li discloses the device, further comprising a dielectric layer (e.g., 508/509) (Li, Fig. 5H, ¶0064, ¶0082) extending along a top surface of the barrier structure (e.g., 507) and a top surface of the standing portion (e.g., a vertical portion of the oxide layer on the sidewalls of the MTJ stack) of the spacer.
Claims 1, 5-6, 8-10, and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2015/0263267 to Kanaya.
With respect to Claim 1, Kanaya discloses a device (Kanaya, Fig. 17, ¶0028-¶0031, ¶0064-¶0088) comprising:
       a first conductive via plug (103) (Kanaya, Fig. 17, ¶0064);
       a first electrode (201) (Kanaya, Fig. 17, ¶0064) over the first conductive via plug (103);
       a storage element (108/109/110, MTJ including a first magnetic layer as a storage layer 108) (Kanaya, Fig. 17, ¶0068, ¶0045) over the first electrode (201);
       a second electrode (111, a conductive layer connected to the upper plug 114) (Kanaya, Fig. 17, ¶0088, ¶0048, ¶0052) over the storage element (108/109/110);
       a spacer (205/206) (Kanaya, Fig. 17, ¶0075, ¶0078) having a bottom portion (e.g., 205) extending along a top surface of the first electrode (201) and a standing portion (e.g., 206) extending from the bottom portion and along a sidewall of the second electrode (e.g., a portion of the conductive layer 111);
       a barrier structure (207a) (Kanaya, Fig. 17, ¶0082) extending from the bottom portion of the spacer and along a sidewall of the standing portion (e.g., 206) of the spacer (205/206); and
       a first dielectric layer (e.g., 208) (Kanaya, Fig. 17, ¶0086) substantially conformally over the spacer and the barrier structure (207a). 
Regarding claim 5, Kanaya discloses the device of claim 1. Further, Kanaya discloses the device, further comprising a third dielectric layer (113) (Kanaya, Fig. 17, ¶0088, ¶0060) over the first dielectric layer (208), wherein the top surface of the first electrode (201) is above a bottommost surface of the third dielectric layer (113).
Regarding claim 6, Kanaya discloses the device of claim 5. Further, Kanaya discloses the device, further comprising a second conductive via plug (114) (Kanaya, Fig. 17, ¶0088, ¶0061) extending to the second electrode (111) through the third dielectric layer (113).
With respect to Claim 8, Kanaya discloses a device (Kanaya, Fig. 17, ¶0028-¶0031, ¶0064-¶0088) comprising:
       a conductive via plug (103) (Kanaya, Fig. 17, ¶0064);
       a first electrode (201) (Kanaya, Fig. 17, ¶0064) over the conductive via plug (103);
       a storage element (108/109/110, MTJ including a first magnetic layer as a storage layer 108) (Kanaya, Fig. 17, ¶0068, ¶0045) over the first electrode (201);
       a second electrode (111, a conductive layer connected to the upper plug 114) (Kanaya, Fig. 17, ¶0088, ¶0048, ¶0052) over the storage element (108/109/110);
       a spacer (205/206) (Kanaya, Fig. 17, ¶0075, ¶0078) having a bottom portion (e.g., 205) extending along a top surface of the first electrode (201) and a standing portion (e.g., 206) extending from the bottom portion and along and contacting a sidewall of the second electrode (e.g., a portion of the conductive layer 111);
       a barrier structure (207a) (Kanaya, Fig. 17, ¶0082) extending from the bottom portion of the spacer (205/206) and along a sidewall of the standing portion (e.g., 206) of the spacer (205/206).
Regarding claim 9, Kanaya discloses the device of claim 8. Further, Kanaya discloses the device, further comprising a dielectric layer (e.g., 208) (Kanaya, Fig. 17, ¶0086) extending along a sidewall of the bottom portion (e.g., 205) of the spacer (205/206) and a sidewall of the barrier structure (e.g., 207a).
Regarding claim 10, Kanaya discloses the device of claim 8. Further, Kanaya discloses the device, further comprising a dielectric layer (e.g., 208) (Kanaya, Fig. 17, ¶0086) extending along a top surface of the barrier structure (e.g., 207a) and a top surface of the standing portion (e.g., 206) of the spacer.
Regarding claim 13, Kanaya discloses the device of claim 8. Further, Kanaya discloses the device, wherein .
Claims 8, 9, 13, and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent No. 9,722,174 to Nagel.
With respect to Claim 8, Nagel discloses a device (Nagel, Fig. 13, Col. 1, lines 15-39; Col. 3, lines 16-27; Col. 4, lines 1-65; Col. 5, lines 47-67; Col. 6, lines 1-67; Col. 7, lines 1-29) comprising:
       a conductive via plug (30) (Nagel, Fig. 13, Col. 4, lines 15-31);
       a first electrode (44) (Nagel, Fig. 13, Col. 4, lines 32-38; Col. 6, lines 39-51) over the conductive via plug (30);
       a storage element (e.g., magnetoresistive stack 54, MTJ element including magnetic layers for the memory cells) (Nagel, Fig. 13, Col. 3, lines 19-27; Col. 4, lines 38-58; Col. 6, lines 39-51) over the first electrode (44);
       a second electrode (62) (Nagel, Fig. 13, Col. 4, lines 59-65; Col. 5, lines 55-65) over the storage element (54);
       a spacer (113) (Nagel, Fig. 13, Col. 6, lines 49-51) having a bottom portion (e.g., a horizontal portion of the insulating layer 113 along the first electrode 44) extending along a top surface of the first electrode (46) and a standing portion (e.g., vertically extending portion of the insulating layer 113 from the horizontal portion of the insulating layer 113) extending from the bottom portion and along and contacting a sidewall of the second electrode (e.g., 62); and
       a barrier structure (e.g., a portion of the insulating layer 123) (Nagel, Fig. 13, Col. 6, lines 49-51) extending from the bottom portion (e.g., a horizontal portion of the insulating layer 113) of the spacer (113) and along a sidewall of the standing portion (e.g., vertically extending portion of the insulating layer 113) of the spacer (113).
Regarding claim 9, Nagel discloses the device of claim 8. Further, Nagel discloses the device, further comprising a dielectric layer (e.g., additional low-k dielectric material) (Nagel, Fig. 13, Col. 6, lines 42-51) extending along a sidewall of the bottom portion (e.g., 113) of the spacer (113) and a sidewall of the barrier structure (e.g., 123).
Regarding claim 13, Nagel discloses the device of claim 8. Further, Nagel discloses the device, wherein a sidewall of the bottom portion (e.g., 113) (Nagel, Fig. 13, Col. 6, lines 49-51) of the spacer (113) is substantially aligned with a sidewall of the first electrode (44).
Regarding claim 14, Nagel discloses the device of claim 8. Further, Nagel discloses the device, wherein a sidewall of the barrier structure (123) (Nagel, Fig. 13, Col. 6, lines 49-51) is substantially aligned with a sidewall of the first electrode (44).
Claims 8, 9, 11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2006/0220084 to Umehara et al. (hereinafter Umehara).
With respect to Claim 8, Umehara discloses a device (Umehara, Fig. 2, ¶0002-¶0004, ¶0021-¶0073) comprising:
       a conductive via plug (44) (Umehara, Fig. 2, ¶0027);
       a first electrode (46) (Umehara, Fig. 2, ¶0028) over the conductive via plug (44);
       a storage element (MTJ element 66 including layers 48-54) (Umehara, Fig. 2, ¶0028, ¶0073) over the first electrode (46);
       a second electrode (the cap layer 56 comprised of conductive materials) (Umehara, Fig. 2, ¶0028, ¶0053, ¶0070, ¶0071) over the storage element (MTJ 66);
       a spacer (68/64) (Umehara, Fig. 2, ¶0028, ¶0029) having a bottom portion (e.g., a horizontal portion of the insulating layer 68 along the first electrode 46) extending along a top surface of the first electrode (46) and a standing portion (e.g., vertically extending portion of the insulating layer 68 from the horizontal portion of the insulating layer 68 and including spacer 64) extending from the bottom portion and along and contacting a sidewall of the second electrode (e.g., 56); and
       a barrier structure (e.g., a portion of the insulating layer 72) (Umehara, Fig. 2, ¶0029, ¶0067) extending from the bottom portion (e.g., a horizontal portion of the insulating layer 68 along the first electrode 46) of the spacer and along a sidewall of the standing portion (e.g., vertically extending portion of the insulating layer 68) of the spacer (205/206).
Regarding claim 9, Umehara discloses the device of claim 8. Further, Umehara discloses the device, further comprising a dielectric layer (e.g., 74) extending along a sidewall of the bottom portion 
Regarding claim 11, Umehara discloses the device of claim 8. Further, Umehara discloses the device, wherein a topmost of the barrier structure (e.g., a portion of the insulating layer 72) (Umehara, Fig. 2, ¶0029, ¶0067) is above a topmost of the spacer (68/64).
Regarding claim 13, Umehara discloses the device of claim 8. Further, Umehara discloses the device, wherein a sidewall of the bottom portion (e.g., a horizontal portion of the insulating layer 68) (Umehara, Fig. 2, ¶0028, ¶0029, ¶0065) of the spacer is substantially aligned with a sidewall of the first electrode (46).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0119494 to Li in view of Tu et al. (US 2014/0131654, hereinafter Tu).
Regarding claim 7, Li discloses the device of claim 6. Further, Li does not specifically disclose the device, further comprising a mask layer over the second electrode, wherein the second conductive via plug extends through the mask layer. However, Tu teaches forming a reliable memory cell (Tu, Figs. 2, 6e, ¶0002, ¶0022-¶0058) having reduced size and including interconnections comprising a contact via  (280) (Tu, Figs. 2, 6e, ¶0022-¶0025) extending to the second electrode (260) through the stop layer (270) comprised of a material (e.g., SiC, SiON or SiN) and provided on the second electrode (260) to protect the second electrode.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the device of Li by forming a stop layer as a mask layer over the second electrode of Li and to form a contact extending through the stop layer as taught by Tu to have the device, further comprising a mask layer over the second electrode, wherein the second conductive via plug extends . 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0263267 to Kanaya in view of Tu (US 2014/0131654).
Regarding claim 7, Kanaya discloses the device of claim 6. Further, Kanaya does not specifically disclose the device, further comprising a mask layer over the second electrode, wherein the second conductive via plug extends through the mask layer. However, Tu teaches forming a reliable memory cell (Tu, Figs. 2, 6e, ¶0002, ¶0022-¶0058) having reduced size and including interconnections comprising a contact via (280) (Tu, Figs. 2, 6e, ¶0022-¶0025) extending to the second electrode (260) through the stop layer (270) comprised of a material (e.g., SiC, SiON or SiN) and provided on the second electrode (260) to protect the second electrode.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the device of Kanaya by forming a stop layer as a mask layer over the second electrode of Kanaya and to form a contact extending through the stop layer as taught by Tu to have the device, further comprising a mask layer over the second electrode, wherein the second conductive via plug extends through the mask layer in order to provide a reliable memory cell having reduced size and to obtain a semiconductor circuit having increased number interconnected device per unit of area (Tu, ¶0002, ¶0022-¶0025). 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0220084 to Umehara in view of Tu (US 2014/0131654).
Regarding claim 12, Umehara discloses the device of claim 8. Further, Umehara does not specifically disclose the device, further comprising a mask layer over the second electrode, wherein a topmost of the barrier structure is above a topmost of the mask layer. However, Umehara teaches that a topmost of the barrier structure (e.g., a portion of the insulating layer 72) (Umehara, Fig. 2, ¶0029, ¶0067) is above a topmost of the second electrode layer (56). Further, Tu teaches forming a reliable memory cell (Tu, Figs. 2, 6e, ¶0002, ¶0022-¶0058) having reduced size and including interconnections comprising a contact via (280) (Tu, Figs. 2, 6e, ¶0022-¶0025) extending to the second electrode (260) through the stop 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the device of Umehara by forming a stop layer as a mask layer conformally over the second electrode and the barrier structure extending above the second electrode of Umehara and to form a contact extending through the stop layer as taught by Tu to have the device, further comprising a mask layer over the second electrode, wherein a topmost of the barrier structure is above a topmost of the mask layer in order to provide a reliable memory cell having reduced size and to obtain a semiconductor circuit having increased number interconnected device per unit of area (Tu, ¶0002, ¶0022-¶0025). 
Claims 21, 22, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 9,722,174 to Nagel.
With respect to Claim 21, Nagel discloses a device (Nagel, Fig. 13, Col. 1, lines 15-39; Col. 3, lines 16-27; Col. 4, lines 1-65; Col. 5, lines 47-67; Col. 6, lines 1-67; Col. 7, lines 1-29) comprising:
        a first electrode (44) (Nagel, Fig. 13, Col. 4, lines 32-38; Col. 6, lines 39-51);
       a storage element (e.g., magnetoresistive stack 54, MTJ element including magnetic layers for the memory cells) (Nagel, Fig. 13, Col. 3, lines 19-27; Col. 4, lines 38-58; Col. 6, lines 39-51) over the first electrode (44);
       a second electrode (62) (Nagel, Fig. 13, Col. 4, lines 59-65; Col. 5, lines 55-65) over the storage element (54);
       a spacer (113) (Nagel, Fig. 13, Col. 6, lines 49-51) on sidewalls of the storage element (54) and the second electrode (62), wherein the spacer (113) comprises a bottom portion (e.g., a horizontal portion of the insulating layer 113 along the first electrode 44) and a standing portion (e.g., vertically extending portion of the insulating layer 113 from the horizontal portion of the insulating layer 113) thinner (e.g., having smaller width) than the bottom portion; and

Further, Nagel does not specifically disclose that a bottom surface of the barrier structure is not lower than a bottom surface of the second electrode. However, Nagel teaches that a layer of encapsulating material (110) (Nagel, Fig. 13, Col. 6, lines 10-38) having a specific thickness is provided to encapsulate etched portions of the storage element layers (54).
Thus, a person of ordinary skill in the art would recognize that forming a layer of encapsulating material having a specific thickness on the etched portions of the storage element layers and the sidewalls of the second electrode would result in forming a bottom surface of the barrier structure that is not lower than a bottom surface of the second electrode.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the device of Nagel by forming a layer of encapsulating material on the etched portions of the storage element layers and the sidewalls of the second electrode as taught by Nagel and optimizing a specific thickness of the layer of encapsulating material to have the device, wherein a bottom surface of the barrier structure is not lower than a bottom surface of the second electrode in order to provide a reliable memory device having reduced size and improved characteristics and to obtain a semiconductor device having increased density (Nagel, Col. 1, lines 15-39; Col. 2, lines 7-17).  
Regarding claim 22, Nagel discloses the device of claim 21. Further, Nagel does not specifically disclose the device, wherein the barrier structure and the spacer comprises different materials. However, Nagel teaches forming the barrier structure (123) (Nagel, Fig. 13, Col. 6, lines 33-38) comprised of silicon oxide and  the spacer (110) comprised of an encapsulating material having relatively high dielectric constant and including aluminum oxide (Nagel, Fig. 13, Col. 6, lines 18-25).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the device of Nagel by forming the barrier structure and the spacer comprising of specific materials as taught by Nagel to have the device, wherein the barrier structure and the spacer comprises different materials in order to provide a reliable memory device having reduced size 
Regarding claim 24, Nagel discloses the device of claim 21. Further, Nagel discloses the device, wherein a sidewall of the barrier structure (123) (Nagel, Fig. 13, Col. 6, lines 39-51) and a sidewall of the first electrode (44) are coterminous (e.g., having the same or coincident boundaries).
Regarding claim 25, Nagel discloses the device of claim 21. Further, Nagel discloses the device, further comprising a via plug (130) (Nagel, Fig. 13, Col. 7, lines 10-29) contacting the second electrode (62).
Claims 23 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 9,722,174 to Nagel in view of Soss et al. (US Patent No. 8,048,790, hereinafter Soss).
Regarding claim 23, Nagel discloses the device of claim 21. Further, Nagel does not specifically disclose the device, wherein a top surface of the barrier structure is higher than a top surface of the second electrode. However, Soss discloses a semiconductor device (Soss, Fig. 9C, Col. 1, lines 7-11; Col. 5, lines 62-67; Col. 6, lines 1-30) comprising the stacked feature (103/111/601/701/801) (Soss, Fig. 9C, Col. 5, lines 2-6; 42-67; Col. 6, lines 1-30) having the first and second sidewalls and including a top electrode (701), first and second spacers (109/201) (Soss, Fig. 9C, Col. 5, lines 9-15) formed respectively on the first and second sidewalls of the stacked feature (103/111/601/701/801), and a barrier structure (self-aligned contact (SAC) stop layer 301 is interpreted as a barrier structure) (Soss, Fig. 9C, Col. 5, lines 18-25) standing on the bottom portion of the first spacer (right-side spacer 109/201), and forming self-aligned contact on the stacked feature, wherein a contact (903) is provided to the top electrode (701) such that a top surface of the barrier structure (301) is higher than a top surface of the top electrode (701).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Nagel by forming self-aligned contact on the stacked feature as taught by Soss to have the device, 
Regarding claim 26, Nagel discloses the device of claim 25. Further, Nagel does not specifically disclose the device, wherein a top of an interface between the via plug and the barrier structure is higher than an interface between the via plug and the second electrode. However, Soss discloses a semiconductor device (Soss, Fig. 9C, Col. 1, lines 7-11; Col. 5, lines 62-67; Col. 6, lines 1-30) comprising the stacked feature (103/111/601/701/801) (Soss, Fig. 9C, Col. 5, lines 2-6; 42-67; Col. 6, lines 1-30) having the first and second sidewalls and including a top electrode (701), first and second spacers (109/201) (Soss, Fig. 9C, Col. 5, lines 9-15) formed respectively on the first and second sidewalls of the stacked feature (103/111/601/701/801), and a barrier structure (self-aligned contact (SAC) stop layer 301 is interpreted as a barrier structure) (Soss, Fig. 9C, Col. 5, lines 18-25) standing on the bottom portion of the first spacer (right-side spacer 109/201), and forming self-aligned contact on the stacked feature, wherein a contact (903) is provided to the top electrode (701) such that a top of an interface between the via plug (903) and the barrier structure (301) is higher than an interface between the via plug (903) and the second electrode (701).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Nagel by forming self-aligned contact on the stacked feature as taught by Soss to have the device, wherein a top of an interface between the via plug and the barrier structure is higher than an interface between the via plug and the second electrode in order to provide improved electrical isolation between the features having small pitch (Soss, Col. 6, lines 23-30).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284.  The examiner can normally be reached on 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891